65 F.3d 162
Wilmer B. Gayv.Joseph D. Lehman, Commissioner of Pennsylvania Department ofCorrections and all Persons Acting for or as AgentsTherewith, Harry S. Callithen, Acting Superintendent at SCI- Pittsburgh, Johnnie Lewis, SCIP Coundelor, Laurence J.Reid, Deputy Commissioner of Treatment of PennsylvaniaDepartment of Corrections, William Harris, DeputyCommissioner of Treatment of Pennsylvania Department ofCorrections, Timothy G. Collins, Grievance Coordinator at
NO. 94-3702
United States Court of Appeals,Third Circuit.
July 05, 1995

Appeal From:  W.D.Pa., No. 94-cv-00438,
Standish, J.


1
AFFIRMED.